Title: Patrick Gibson to Thomas Jefferson, 11 November 1819
From: Gibson, Patrick
To: Jefferson, Thomas


					
						 Sir
						
							Richmond
							11th Novr 1819.
						
					
					Your favor of the 25th Inst Ulto was duly received, and I have since then been in daily expectation of the arrival of your flour, which has not yet got down, this I regret the more as I have this day sold all I had on hand at 5¾$—Your note for $2250. pble at the US. bank in my favor becomes due the 5/8th of next month be pleased at your convenience to forward me a note for its renewal—With great respect
					
						I am Your Obt Servt
						
							Patrick Gibson
						
					
				